*451It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, modified so as to read as follows and as of February 26, 1919.
This day this cause came on to be heard on the petition in error, the bill of exceptions, transcript of the docket and journal entries of the court of common pleas and arguments of counsel, and was submitted to the court. On consideration whereof, the court finds no error in the record of the cause in the court of common pleas except in the assignment of the amount due plaintiff from the defendant, and this court finds that amount as of the date of July 18, 1915, to be $10,857.96, that the interest thereon from that date to the present date, February 25, 1919, is $2,347.07, making the total amount now due the plaintiff from defendant, $13,205.03. It is further ordered and adjudged that as so modified the judgment of the court of common pleas be, and the same is hereby, affirmed.

Judgment of the court of appeals modified and affirmed as modified.

Nichols, C. J., Jones, Johnson and Donahue, JJ., concur.
Robinson, J., not participating.